Case 2:18-cv-05831-RRM-AKT Document 20 Filed 05/18/20 Page 1 of 5 PageID #: 136



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 ELIUD MORALES,

                            Plaintiff,
                                                                         MEMORANDUM AND ORDER
           - against -                                                     18-CV-5831 (RRM) (AKT)

 TSUNAMI POOLS, INC. d/b/a PLATINUM
 POOLS and MARK TURRISI,

                             Defendants.
 -----------------------------------------------------------------X
 ROSLYNN R. MAUSKOPF, Chief United States District Judge.


         Plaintiff Eliud Morales brings this action pursuant to the Fair Labor Standards Act

 (“FLSA”), 29 U.S.C. §§ 201 et seq., and Articles 6 and 19 of New York Labor Law (“NYLL”).

 (See generally Compl. (Doc. No. 1).) Morales names as defendants Tsunami Pools, Inc.

 (“Tsunami Pools”) and its principal Mark Turrisi. (Id.) Morales now moves for a default

 judgment pursuant to Federal Rule of Civil Procedure 55(b)(2). (Motion for Default Judgment

 (“Mot.”) (Doc. No. 13).) For the reasons set forth below, the motion is denied. Morales is

 hereby ordered to show cause in writing within 30 days of the date of this Order as to why

 service on Turrisi was not defective. If Morales fails to show cause in writing within 30 days of

 this Order, this action may be subject to dismissal.

         Turrisi submitted a pro se letter in response to Morales’s motion for default judgment.

 (Turrisi Letter (“Letter”) (Doc. No. 17).) This Court construes the Letter as a motion to set aside

 the entry of default. However, because Turrisi cannot appear pro se on behalf of corporation

 Tsunami Pools, Tsunami Pools is granted 60 days’ leave to retain counsel and to file an amended

 motion to set aside the entry of default.
Case 2:18-cv-05831-RRM-AKT Document 20 Filed 05/18/20 Page 2 of 5 PageID #: 137



                                                  BACKGROUND

            On October 18, 2018, Morales filed the instant action. (Compl. (Doc. No. 1).) The

 complaint alleges that defendants, Morales’s employers, Tsunami Pools and Turrisi, willfully

 violated both the Federal Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and

 Articles 6 and 19 of New York Labor Law (“NYLL”). (Compl ¶ 1.) Morales alleges that

 Tsunami Pools and Turrisi failed to pay him overtime compensation and his last week of wages,

 failed to provide proper wage notices, and failed to provide wage statements. (Id. ¶¶ 5–10.)

            As reflected in an affidavit of service (see generally Aff. of Service (Doc. No. 6)), service

 of the summons and complaint was ostensibly made on defendant Turrisi at 74 Elwood Road,

 Northport, New York 11768 by two methods: 1) on November 8, 2018, “by affixing a true copy

 of each to the door of said premises which is defendants dwelling house,” and 2) on November

 13, 2018, by “mailing” the summons and complaint to Turrisi at his “last known actual place of

 residence . . . .” (Id.) The affidavit of service also reflects that the process server, “asked the

 person spoken to whether defendant was in active military service of the United States or the

 State of New York in any capacity and received a negative reply.” (Id.)

            On January 16, 2019, after Tsunami Pools and Turrisi failed to respond to the complaint

 or otherwise defend the action, the Clerk of the Court entered their default. (Doc. No. 10.)

 There is no indication on the docket that the certificate of default was served on either defendant.

 On March 29, 2019, Morales moved for default judgment against Tsunami Pools and Turrisi.

 (Motion for Default Judgment (“Mot.”) (Doc. No 13).) On April 10, 2019, the Court received a

 pro se letter from Turrisi. (Letter at 1.) 1 The Letter purported to also be sent on Tsunami Pools’

 behalf. (Id.) According to Turrisi’s letter, Tsunami Pools did not have a gross annual revenue



 1
     The Court refers to the page numbers assigned by the Electronic Case Filing system.

                                                            2
Case 2:18-cv-05831-RRM-AKT Document 20 Filed 05/18/20 Page 3 of 5 PageID #: 138



 exceeding $500,000 in the years Morales was an employee and therefore the suit is precluded

 because the FLSA is only applicable to companies with total gross annual revenue exceeding

 $500,000. (Id.) The letter does not explain why Turrisi failed to timely answer the complaint

 but the Letter does dispute Morales’s claims regarding his work hours and pay. (Id.)

                                            DISCUSSION

         I.      Servicemembers Civil Relief Act

         Pursuant to the Servicemembers Civil Relief Act (“the Act”), before entering judgment in

 any action in which the defendant has not made an appearance, the court must require the

 plaintiff to file an affidavit with the court stating whether the defendant is or is not in military

 service. 50 U.S.C. § 3931(b)(1). The affidavit must provide the specific facts necessary to

 support the conclusion stated and may not be based on conclusory statements or on “information

 and belief.” Id.

         Here, it is unclear whether Morales has complied the Act. The process server checked

 the box on his affidavit indicating that “the person spoken to” told him that Turrisi was not in the

 military. (Doc. No. 6.) Yet, the rest of the affidavit makes clear that the process server never

 succeeded in speaking to anyone at Turrisi’s address. (Id.) Morales is directed to show cause in

 writing within 30 days of this Order as to why service on Turrisi was not defective for failure to

 comply with 50 U.S.C. § 3931(b)(1).

         II.     Turrisi’s Letter

         Default judgments require a two-step process. Fed. R. Civ. P. 55(b); New York v. Green,

 420 F.3d 99, 104 (2d Cir. 2005). First, the Clerk enters a default against a party who has not

 responded in a case. Green, 420 F.3d at 104. The non-defaulting party may then move for

 default judgment under Rule 55(b). Id. Pursuant to Rule 55(c), a party may then move to set



                                                    3
Case 2:18-cv-05831-RRM-AKT Document 20 Filed 05/18/20 Page 4 of 5 PageID #: 139



 aside the entry of default. Fed. R. Civ. P. 55(c). The Second Circuit has held that a pro se

 response to a 55(b) motion can be treated as a Rule 55(c) motion to set aside an entry of default,

 despite not being properly filed. See Meehan v. Snow, 652 F.2d 274, 276 (2d Cir. 1981) (“Even

 if a default had been entered, opposition to a motion for a default judgment can be treated as a

 motion to set aside the entry of a default despite the absence of a formal Rule 55(c) motion.”).

        The Court construes Turrisi’s Letter as a motion to set aside the entry of default as to

 Turrisi. However, the defenses Turrisi advances in his Letter appear to be on behalf of Tsunami

 Pools. Corporations must have attorney representation and cannot appear before the Court pro

 se. See Grace v. Bank Leumi Trust Co., 443 F.3d 180, 192 (2d Cir. 2006) (noting that it was

 settled law that a corporation could only appear by counsel, and when a corporation fails to

 appear by counsel a default judgment could be awarded). As Tsunami Pools is a corporation,

 Turrisi’s pro se Letter cannot be construed as a motion to set aside entry of default as to Tsunami

 Pools. Trans Atl. Airlines, Inc. v. Kambi Travel Int’l, No. 05-CV-2552 (RLE), 2006 WL 559111,

 at *1 (S.D.N.Y. Mar. 6, 2006) (Determining in a case where a pro se defendant in an FLSA claim

 attempted to represent a corporation on a motion to dismiss that “[t]he Court will consider the

 motion to dismiss only with respect to . . . the individual defendant.”). Tsunami Pools is granted

 60 days’ leave to retain counsel and file an amended motion.

                                          CONCLUSION

        Morales motion for default judgment is denied without prejudice. Morales is directed to

 show cause in writing within 30 days of the date of this Order as to why service on Turrisi was

 not defective. If Morales fails to show cause in writing within 30 days of this Order, this action

 may be subject to dismissal. Defendants are granted 60 days’ leave to retain counsel and file an




                                                  4
Case 2:18-cv-05831-RRM-AKT Document 20 Filed 05/18/20 Page 5 of 5 PageID #: 140



 amended motion. The Clerk of Court is respectfully directed to send a copy of this Order to

 Show Cause to Turrisi by overnight mail and to note the mailing on the docket.

                                                    SO ORDERED.


 Dated: Brooklyn, New York                          Roslynn R. Mauskopf
        May 18, 2020                                ________________________________
                                                    ROSLYNN R. MAUSKOPF
                                                    Chief United States District Judge




                                                5
